UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 17, 2010 Chemung Financial Corporation (Exact name of registrant as specified in its charter) New York 16-123703-8 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) One Chemung Canal Plaza Elmira, New York (Address of Principal Executive Offices) (ZIP Code) (607) 737-3711 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 17, 2010, the Board of Directors of Chemung Financial Corporation approved the extension of the current stock “Purchase Plan” to November 16, 2011.The plan authorizes the purchase of up to 90,000 total shares, including those purchased in the first year of the Plan.Purchases may be made, at the discretion of management, on the open market or in privately negotiated transactions over the next year. Item 9.01Financial Statements and Exhibits (c) Exhibits Exhibit No. Press Release issued on November 22, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 17, 2010 Chemung Financial Corporation By:Ronald M. Bentley Title:President & Chief Executive Officer
